DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 2020/0062952 A1) in view of Yan et al (US 2017/0266882 A1) in further view of Fujii et al (US 2020/0172724 A1).
For claims 1-3, Nguyen et al. teach a method for printing a thermosetting polymer ([0065]-[0081]), comprising: 
providing a thermosetting resin powder (including epoxy) ([0065,0081,0090], printing and sintering the resin powder on a print bed at a bed temperature near a glass transition temperature of the resin powder to provide a printed part ([0081][0090] pertains to use of selective laser sintering; [0118][0124], [0140]-[0143]), and curing the printed part according to a post-print cure schedule to provide a cured printed part (“post-printing schedule” includes post-treatment [0048],[0050],[0057]).
However, Nguyen et al fail to teach including preparing and forming partial-cured (epoxy) resin powder before selective sintering as claimed in claim 1. 
In the same field of endeavor, pertaining to 3D printing, Yan et al teach preparing the composite powder (which includes epoxy) before selective sintering (see Fig 1 and claim 1), however, fails to teach including partially cured resin powder.
In the same field of endeavor, pertaining to molding, shaping, printing, Fujii et al teach/suggest using various types of thermosetting resin (epoxy) including semi-cured epoxy material/composition for printing ([0024]-[0025]).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to combine the teachings for forming 3D printing using thermoset, as taught by Nguyen et al with preparing it before selective laser sintering as taught by Yan et al, with further having desired epoxy type such as semi-cured (stage B) epoxy composition,  as taught by Fujii et al., for faster processing and/or having desired final properties in the article made. 
As for claim 4, Nguyen et al. teach epoxy material including bisphenol ([0030][0081]), and similarly Fujii et al teach various types of epoxy  bisphenol type ([0044]), thus any modification would have been obvious. 
As for claims 5-6, Nguyen et al. teach wherein the thermosetting resin comprises a bismaleimide, cyanate ester, alkyne, alkene, acrylate, anhydride, carboxylic acid, isocyanate, or halide (see [0081][0090][0032]-[0038]); wherein the curing agent comprises an amine ([0068]).
As for claims 7- 8, Nguyen et al/ Fujii et al teach wherein the curing agent comprises a thiol, alkene, anhydride, azide, carboxylic acid or hydroxyl (see Nguyen [0090], or Fuji [0052]-[0055]). Fujii et al additionally teach the amine is not particularly limited to diamino-diphenyl sulfone ([0055]). Thus, including 4,4’- diaminodiphenyl -sulfone would have been obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0369040 A1 – suggest using UV curable epoxy for typical thermosetting 3D printing. a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743